UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2013 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-165863 E-Waste Systems, Inc. (Exact name of registrant as specified in its charter) Nevada 26-4018362 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 First Street #493, Los Altos, CA (Address of principal executive offices) (Zip Code) 650-283-2907 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 22, 2013, there were 257,248,618 shares of our common stock issued and outstanding Table of Contents Explanatory Note: This Amendment No. 1 to Form 10Q for the quarter ending June 30, 2013 as filed on August 19, 2013 is being filed because our original filing was incomplete due to the fact that the auditors had not completed their final review. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 11 Item 4: Controls and Procedures 11 PART II – OTHER INFORMATION Item 1: Legal Proceedings 13 Item 1A: Risk Factors 13 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3: Defaults Upon Senior Securities 16 Item 4: (Removed and Reserved) 17 Item 5: Other Information 17 Item 6: Exhibits 17 - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q/A Amendment No. 1are comprised of the following: F-1 Condensed Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 F-2 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2013, and 2012 (unaudited); F-3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30,2013, and 2012 (unaudited); F-4 Notes to Condensed Consolidated Financial Statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments consisting of normal recurring adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2013 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents E-WASTE SYSTEMS, INC. Condensed Consolidated Balance Sheets June 30, 2013 December 31, 2012 (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable, net of allowance for bad debts of $1,238 and 0, respectively - Prepaid assets - Inventory - Other current assets - Marketable securities, available-for-sale - Total Current Assets License fees receivables - Intangible assets, net - Other assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable - related party Short-term notes payable Short-term related party convertible notes payable, net Short-term convertible notes payable, net Derivative liability on short-term convertible notes payable Total Current Liabilities Long-Term Liabilities Long-term convertible notes payable, net Total Long-Term Liabilities Total Liabilities Stockholders' Equity (Deficiency) Preferred stock, $0.001 par value; 10,000,000 shares authorized, 1,673 and 0 shares issued and outstanding, respectively 2 - Common stock, $0.001 par value; 490,000,000 shares authorized, 197,197,842 and 106,504,926 shares issued and outstanding, respectively Additional paid-in capital Stock subscription receivable ) - Accumulated other comprehensive income (loss) ) - Accumulated deficit ) ) Total Stockholders' Equity (Deficiency) ) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F - 1 Table of Contents E-WASTE SYSTEMS, INC. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Product sales revenue $ $
